BLUE, Judge.
The appellants, members of a plaintiff class, challenge the certification of a coun-terdefendant class. We have carefully reviewed the record and this court’s prior opinion in Key Club Associates, Ltd. Partnership v. Mayer, 718 So.2d 346 (Fla. 2d DCA 1998) (allowing certification of counterclaim class under Florida rules). We conclude that the trial court did not abuse its discretion in certifying the class. We agree with the appellants’ contention that the notice to the counterdefendant class, as *1283approved by the trial court, is deficient; we remand for the parties to address the contents of the notice in a manner consistent with their representations in this appeal. Because these were the only issues properly before the court in this interlocutory appeal, we decline at this time to address the other issues raised by the appellants.
Accordingly, we affirm the certification of the counterdefendant class but remand for revision of the notice to the class members.
Affirmed and remanded.
THREADGILL, A.C.J., and DANAHY, PAUL W., (Senior) Judge, Concur.